DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 12/22/21, 10/15/21 and 12/02/19. 
Election
2)	Acknowledgment is made of Applicants’ election filed 10/15/21 in response to the restriction and species election requirement mailed 08/19/21. Applicants have elected invention I and the CJLP475 strain species, a culture, a concentrate or a dried form thereof, the glycerol cryoprotectant species, the glucose excipient species, and the immunity enhancement species. Because Applicants did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse. MPEP § 818.03(a).
Status of Claims
3)	Claims 2-5 have been canceled via the amendment filed 12/02/19.
	Claims 10-12 have been amended via the amendment filed 12/02/19.
	New claims 17-19 have been added via the amendment filed 12/02/19.
	Claims 6 and 8 have been amended via the amendment filed 12/22/21.
	Claim 7 has been canceled via the amendment filed 12/22/21.
	New claim 20 has been added via the amendment filed 12/22/21.
	Claims 1, 6 and 8-20 are pending. 
	Claims 10-16, 18 and 19 are withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	The examination has been extended to the skim milk cryoprotectant species.
	Claims 1, 6, 8, 9, 17 and 20 are examined on the merits.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 12/03/2019.
Information Disclosure Statements
5)	Acknowledgment is made of Applicants’ information disclosure statements filed 11/29/21, 02/16/21, 11/23/20, 11/16/20, 02/25/20, 02/04/20, 02/04/20, 02/03/20 and 12/02/19.  Except for duplicate citation(s), the information referred to therein, has been considered and a 
Drawing(s)
6)	Acknowledgment is made of Applicants’ drawing filed 12/02/2019. 
Priority
7)	The instant AIA  application, filed 12/02/2019, is the national stage 371 application of PCT/KR2019/008676 filed 07/12/2019, which claims foreign priority to application 10-2018-0081845 filed 07/13/2018 in Republic of Korea. A certified non-English copy of the foreign priority document is of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), an English translation of the foreign application should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to provide a certified English translation may result in no benefit being accorded for the non-English application.
Objection(s) to Specification
8)	The instant specification is objected to for the following reasons: 
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
Claim 6 as amended includes the new limitations: ‘a non-naturally occurring substance comprising a cryoprotectant or an excipient’. Applicants state that support for the amendment can be found in Example 7 of the specification. However, while there is antecedent basis and descriptive support for a cryoprotectant or an excipient being a non-naturally occurring substance (see for example page 12 of the as-filed specification), there is no antecedent basis and descriptive support for a non-naturally occurring substance which comprises therein a cryoprotectant or excipient. 
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

10)	Claims 1, 6, 8, 9, 17 and 20 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
	Instant claims directed to Lactobacillus plantarum CJLP475 strain deposited under the accession number KCCM12287P and a composition comprising the same.  It is apparent that the claimed strain is required to practice the claimed invention. As a required element, the specifically claimed strain must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a), may be satisfied by a deposit of the claimed at an acceptable depository. From page 8 of the instant specification, it appears that the Lactobacillus plantarum CJLP475 strain is deposited at the Korean Culture Center of Microorganisms under the provisions of the Budapest Treaty on 11 July 2018 under the accession number KCCM12287P. Page 35 of the as-filed specification appears to be a Notice from the depository documenting the deposition of the strain. If this deposit has indeed been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required. The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state.  The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing.   
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
11)	Claim 6 and claims 8, 9 and 17 that are dependent therefrom are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 6, as amended, includes the new limitations: ‘a non-naturally occurring substance comprising a cryoprotectant or an excipient’. Applicants state that support for the amendment can be found in Example 7 of the specification. However, while there is descriptive support for a cryoprotectant or an excipient being a non-naturally occurring substance (see for example page 12 of the as-filed specification), there is no descriptive support for a non-naturally occurring substance which comprises therein a cryoprotectant or excipient. Therefore, the new limitations and the now claimed scope of the claim(s) constitutes new matter.  
Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) and the new scope, or alternatively, remove the new matter from the claim(s).  Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
Double Patenting Rejection(s)
12)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 
13)	Claims 1, 6, 8, 9, 17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of co-pending U.S. application 16/619,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to or encompass a composition comprising the Lactobacillus plantarum CJLP475 strain deposited under the accession number KCCM12287P, a culture, a concentrate or a dried form thereof, with or without a cryoprotectant such as glycerol or an excipient such as glucose. Therefore, claims 1 and 4-12 of co-pending 16/619,050 application anticipate the instant claims.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection(s) under 35 U.S.C § 101
14)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

15)	Claims 1, 6, 8, 9, 17 and 20 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claim 1 recites Lactobacillus plantarum CJLP475 strain deposited under the accession number KCCM12287P. Instant claim 6 is drawn to a composition comprising said strain and an excipient or a cryoprotectant. Said strain is in a freeze-dried form per claims 17 and 20. Claim 8 recites a composition comprising said strain and an excipient such as glucose or a cryoprotectant such as glycerol. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). There is no indication within the as-filed application that the Lactobacillus plantarum CJLP475 strain is modified either genetically or an in any other way. According to the as-filed specification, the strain was from soy sauce. Clearly, the Lactobacillus plantarum CJLP475 strain is a naturally occurring and nature-derived probiotic bacterium. Both glycerol and glucose are naturally occurring molecules. See document entitled Glycerin, page 1, 2022; and Teller R. Natural Food Sources of Glucose - Our body’s Key Source of Energy, pages 1-3, 2011 respectively. Since glucose, glycerol, and Lactobacillus plantarum CJLP475 strain occur in nature, the combination of each of these elements and the Lactobacillus plantarum CJLP475 strain is a nature-based product. There is no indication that having the Lactobacillus plantarum CJLP475 strain in each of these natural elements would materially change the Lactobacillus plantarum CJLP475 strain. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed strain or the composition does not display markedly different characteristics compared to the naturally occurring elements or counterparts. Accordingly, each component of the composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring microorganisms and other substances found in or derived therefrom, or from nature. Having glucose or glycerol with the Lactobacillus plantarum CJLP475 strain does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). In addition, using Lactobacillus plantarum CJLP475 with glucose or glycerol in a composition was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so the mixing of such an element and the Lactobacillus plantarum CJLP475 strain does not meaningfully limit the claims. The process of drying, lyophilizing or freeze-drying a bacterial strain to form a freeze-dried composition was well understood, routine and conventional in the prior art at the time of filing of the application and there is no evidence that the process of drying, lyophilizing or freeze-drying a bacterial strain does render the strain markedly, i.e., structurally and/or functionally.  The claims as a whole do not amount to significantly more than each ‘product of nature’ by itself (Step 2B: NO).  The presence of a naturally occurring judicial exception by itself or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed Lactobacillus plantarum CJLP475 strain in the composition such as enhancement of immunity are the handiwork of nature.  The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
16)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17)	Claims 9 and 17 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
	(a)	Claim 17 is indefinite for having improper antecedence in the limitation ‘the freeze-dried composition’. Claim 17 depends from claim 6, which in turn depends from claim 1, none of which include the recitation of any ‘freeze-dried composition’.
(b)	Claim 9 is indefinite for having improper antecedence in the limitation ‘the use’. Claim 9 depends from claim 6, which in turn depends from claim 1, none of which include the recitation of any ‘use’.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under pre-AIA  35 U.S.C § 102
18)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

19)	Claims 1, 6, 8, 9, 17 and 20 are rejected 35 U.S.C § 102(a)(1) as being anticipated by KR 101235561 B1 (Original and machine English translation). 
	The page numbers referred to in this rejection are the page numbers of the English translated document.
	KR 101235561 B1 disclosed the novel Lactobacillus plantarum CLP-1 strain having antiviral, antimicrobial, antibacterial and cell immunity-increasing activities and a probiotic composition comprising the strain or a culture thereof in a dry form. A lyophilized (freeze-dried) composition comprising 106 to 107cfu/gram of live Lactobacillus plantarum CLP-1 strain, glucose excipient, and skim milk cryoprotectant is taught. The prior art composition increased cell immunity. See Abstract, claims on page 12, Example 6 on page 11, Example 4 on page 10, pages 5 and 9, and the sentence previous to the section 4) referred therein. 
	The prior art antiviral activity-possessing and cell immunity-increasing Lactobacillus plantarum strain is the same as the instantly claimed Lactobacillus plantarum KCCM12287P strain merely having the laboratory designation, CJLP475. The prior art Lactobacillus plantarum or the composition meets the feature(s) of Applicants’ Lactobacillus plantarum KCCM12287P strain or the composition and therefore anticipates the instantly claimed Lactobacillus plantarum KCCM12287P strain agent and the composition. The Office’s position that the prior art Lactobacillus plantarum strain is the same as the Applicants’ Lactobacillus plantarum strain is based upon the fact that both have the antiviral activity-possessing and immunity-enhancing functions. Absent evidence of specific structural features that distinguish the claimed Lactobacillus plantarum CJLP475 from that of the prior art, there is sufficient overlap to reasonably conclude that the prior art Lactobacillus plantarum is one and the same as the Applicants’ Lactobacillus plantarum.  Since the Office does not have the facilities for examining and comparing the two Lactobacillus plantarum, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.   
	Claims 1, 6, 8, 9, 17 and 20 are anticipated by KR 101235561 B1.
Conclusion
20)	No claims are allowed. 
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022